Citation Nr: 1430995	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  11-01 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for hypertension.  

2.  Entitlement to an initial compensable rating for bilateral plantar fasciitis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1999 to April 2001.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In May 2012, a travel board hearing was held before the undersigned in Waco, Texas.  A transcript of the hearing is associated with the Veteran's claims file.


FINDINGS OF FACT

1.  At the Veteran's Travel Board hearing in May 2012, prior to the promulgation of a decision in the appeal, the Veteran notified VA that he wished to withdraw his appeal seeking an initial compensable rating for hypertension; there are no questions of fact or law remaining before the Board in this matter.  

2.  Throughout the appeal, the Veteran's right foot plantar fasciitis has been manifested by pain and swelling that is productive of moderate disability.  

3.  Throughout the appeal, the Veteran's left foot plantar fasciitis has been manifested by pain and swelling that is productive of moderate disability.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the Veteran are met; the Board has no further jurisdiction in the matter of an initial compensable rating for hypertension.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2013). 

2.  The criteria for an initial rating of 10 percent for plantar fasciitis of the right foot have been met for the entire rating period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code (Code) 5020-5284 (2013).  

3.  The criteria for an initial rating of 10 percent for plantar fasciitis of the left foot have been met for the entire rating period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code (Code) 5020-5284 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Regarding the issue of an initial compensable rating for hypertension, the facts are not in dispute and resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations.  Accordingly, VA's duties to notify and assist are inapplicable.  Smith v. Gober, 14 Vet. App. 227, 231-32 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).  

Regarding the issue of initial compensable rating for bilateral plantar fasciitis, as the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess 19 Vet. App. At 490.  A November 2011 statement of the case (SOC) provided notice on the "downstream" elements of rating and effective dates, and readjudicated the matter.  38 U.S.C.A. § 7105 (West 2002); see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  

With regard to the duty to assist, the Veteran's pertinent treatment records have been secured.  The RO arranged for a VA examination in September 2009.  The Board finds that the opinion obtained is adequate.  The opinion was provided by a qualified medical professional and were predicated on a full reading of all available records.  The examiner also provided a detailed rationale for the opinion rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2013).  




Rating Hypertension

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.

At the Board hearing before the undersigned in May 2012, the Veteran and his representative indicated that the Veteran wished to withdraw his appeal as to entitlement to an initial compensable rating for hypertension that was before the Board.  Hence, there are no allegations of error of fact or law for appellate consideration on this claim.  Accordingly, the Board does not have jurisdiction to consider an appeal in this matter.  

Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2013).  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2013).  

In this case, the Board has considered the entire period of initial rating claim from the date of claim to see if the evidence warrants the assignment of different ratings for different periods of time during these claims, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr 21 Vet. App. at 303 (lay testimony is considered competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377.  Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F.3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition; the person is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

Bilateral Plantar Fasciitis

Service connection for bilateral plantar fasciitis was granted by the RO in an October 2009 rating decision.  The noncompensable (0 percent) initial disability rating was awarded under the provisions of Codes 5020-5276 from the date of claim in March 2009.  

The diseases under Diagnostic Codes 5013 through 5024 include osteoporosis with joint manifestations (DC5013), osteomalacia (DC5014), benign new growths of bones (DC5015), osteitis deformans (DC5016), intermittent hydrarthrosis (DC5018),  bursitis (DC5019), synovitis (DC5020), myositis (DC5021), periostitis (DC5022), myositis ossificans (DC5023), and tenosynovitis (DC5024).  The diseases under Diagnostic Codes 5013 through 5024 will be rated on limitation of motion of affected parts as degenerative arthritis (except gout, Diagnostic Code 5017, which will be rated under Diagnostic Code 5002).  Although these disabilities are to be rated as degenerative arthritis (Diagnostic Code 5003), Note (2) to Diagnostic Code 5003 provides that the 20 percent and 10 percent ratings based on X-ray findings with no limitation of motion of the joint or joints will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.  38 C.F.R. § 4.71a.

Normal ranges of motion of the ankle are dorsiflexion from 0 degrees to 20 degrees, and plantar flexion from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II.  

Diagnostic Code 5276 provides ratings for acquired flatfoot.  Mild flatfoot with symptoms relieved by built-up shoe or arch support is rated as noncompensably (0 percent) disabling.  Moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the tendo Achilles, pain on manipulation and use of the feet, bilateral or unilateral, is rated 10 percent disabling.  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated 20 percent disabling for unilateral disability, and is rated 30 percent disabling for bilateral disability.  Pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendon Achilles on manipulation, that is not improved by orthopedic shoes or appliances, is rated 30 percent disabling for unilateral disability, and is rated 50 percent disabling for bilateral disability.  38 C.F.R. § 4.71a. 

Diagnostic Code 5277 provides ratings for bilateral weak foot.  For symptomatic condition secondary to many constitutional conditions, characterized by atrophy of the musculature, disturbed circulation, and weakness, the underlying condition is to be rated, with a minimum rating of 10 percent.  38 C.F.R. § 4.71a. 

Diagnostic Code 5278 provides ratings for acquired claw foot (pes cavus).  Slight acquired claw foot is rated noncompensably (0 percent) disabling.  Acquired claw foot with the great toe dorsiflexed, some limitation of dorsiflexion at the ankle, definite tenderness under metatarsal heads, bilateral or unilateral, is rated 10 percent disabling.  Acquired claw foot with all toes tending to dorsiflexion, limitation of dorsiflexion at the ankle to right angle, shortened plantar fascia, and marked tenderness under the metatarsal heads, is rated 20 percent disabling for unilateral involvement, and 30 percent disabling for bilateral involvement.  Acquired claw foot with marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, marked varus deformity, is rated 30 percent disabling for unilateral involvement, and 50 percent disabling for bilateral involvement.  38 C.F.R. § 4.71a.

Diagnostic Code 5279 provides a 10 percent disability rating for anterior metatarsalgia (Morton's disease), whether unilateral or bilateral.  38 C.F.R. 
§ 4.71a. 

Diagnostic Code 5280 provides ratings for unilateral hallux valgus.  Unilateral hallux valgus that is severe, if equivalent to amputation of great toe is rated 10 percent disabling.  Unilateral hallux valgus that has been operated upon with resection of metatarsal head is rated 10 percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5281 provides that unilateral severe hallux rigidus is to be rated as severe hallux valgus.  A Note to Diagnostic Code 5281 provides that the rating for hallux rigidus is not to be combined with claw foot ratings.  Diagnostic Code 5280 provides that severe unilateral hallux valgus, if equivalent to amputation of great toe, is to be rated 10 percent disabling.  38 C.F.R. § 4.71a. 

Diagnostic Code 5282 provides ratings based on hammer toes.  Hammer toe of a single toe is rated noncompensably (0 percent) disabling.  Unilateral hammer toe of all toes, without claw foot, is rated 10 percent disabling.  38 C.F.R. § 4.71a. 

Diagnostic Code 5283 provides ratings based on malunion or nonunion of tarsal or metatarsal bones.  Moderate malunion or nonunion of tarsal or metatarsal bones is rated 10 percent disabling; moderately severe malunion or nonunion of tarsal or metatarsal bones is rated 20 percent disabling; and severe malunion or nonunion of tarsal or metatarsal bones is rated 30 percent disabling.  A Note to Diagnostic Code 5283 provides that malunion or non-union of tarsal or metatarsal bones with actual loss of use of the foot is rated 40 percent disabling.  38 C.F.R. § 4.71a. 

Diagnostic Code 5284 provides ratings for residuals of other foot injuries.  Moderate residuals of foot injuries are rated 10 percent disabling; moderately severe residuals of foot injuries are rated 20 percent disabling; and severe residuals of foot injuries are rated 30 percent disabling.  A Note to Diagnostic Code 5284 provides that foot injuries with actual loss of use of the foot are to be rated 40 percent disabling.  38 C.F.R. § 4.71a.

More generally, disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

In addition, the intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.  This regulation also provides that the intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability, and that crepitation should be noted carefully as points of contact which are diseased.

Thus, when assessing the severity of a musculoskeletal disability that, as here, is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

The Court has also held that VA's regulations pertaining to whether a compensable rating is warranted for pain (as shown by adequate pathology and evidenced by the visible behavior in undertaking motion), 38 C.F.R. §§ 4.40 and 4.59, apply regardless of whether the painful motion is related to arthritis.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).  

An examination was conducted by VA in September 2009.  At that time, it was noted that the Veteran had been diagnosed with tarsal tunnel syndrome and plantar fasciitis during service.  He currently reported pain in both heels, on the plantar aspect of the feet, and in the plantar fascia.  The pain was described as dull and sharp in nature.  There was no heat, redness, or swelling noted.  He reported fatigue after prolonged standing, but no tingling or numbness of either foot.  At rest, his pain was described as 0/10.  This increased to a level of 8/10 in intensity and lasted until he rested.  The Veteran described bilateral foot flare-ups with standing and walking activities, primarily pain.  His work involved working at a desk so he had no loss of work and was able to manage his activities of daily living.  He used shoe inserts that he stated did not help at all.  He was unable to stand for more than 10 to 15 minutes or walk half a mile without severe foot pain.  The examiner described moderate tenderness over the plantar aspect of the heel and plantar fascia area.  There was no tenderness over the bilateral Achilles tendon area or over the dorsal aspect of the feet.  Touch and pain sensation was found to be normal over the dorsal and plantar aspect of the feet.  Tinel's sign at the posterior aspect of the medial malleolus was negative bilaterally.  There were no callosities or unusual shoe wear patterns.  There were no skin or vascular changes and no hammertoes, high arches, clawfoot or other deformities.  The Achilles tendon alignment was normal and nontender.  There was no calcaneal valgus or foot malaligment.  There was no hallux valgus.  Toe motion was normal bilaterally.  The diagnosis was bilateral plantar fasciitis.  

During the Board hearing in May 2012, the Veteran gave additional testimony regarding the nature and extent of his bilateral foot disabilities.  He related that he had an ongoing pain for which he took over-the-counter medication.  He stated that he had swelling of the feet and that he benefited from physical therapy that he received from his spouse, who was licensed in this profession.  

As noted, the Veteran's bilateral foot disability has been rated noncompensable as analogous to pes planus.  The Board has reviewed all of the evidence of record to determine of a compensable rating may be warranted under alternative schedular criteria.  After review, the Board finds that there is no actual evidence of flatfoot deformity of either foot.  Neither has weak feet, claw foot, metatarsalgia, hallux valgus, hammer toe, or tarsal or metatarsal bone malunion been demonstrated.  The Board finds, however, that, with the resolution of reasonable doubt, the disability of each foot is productive of moderate disability, which would warrant 10 percent evaluations for each of the Veteran's feet.  In this regard, it is noted that VA examination shows that the Veteran has objectively demonstrated moderate pain on use of the feet.  He has given credible testimony regarding intermittent symptoms such as swelling for which he receives physical therapy from his spouse.  Moderately severe impairment is not demonstrated, as the Veteran is able to stand for 10 to 15 minutes and walk as much as one-half mile before having to rest.  Under these circumstances, a rating of 10 percent, but not greater, is warranted for plantar fasciitis of each of the Veteran's feet under Diagnostic Code 5284.  

Extraschedular Considerations

The Board also has considered whether referral for extraschedular consideration is warranted.  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

In this case, comparing the Veteran's disability level and symptomatology to the rating schedule, the degree of disability throughout the appeal period under consideration is found to be contemplated by the rating schedule.  The Veteran's bilateral plantar fasciitis most nearly approximates moderate foot injury residuals and directly corresponds to the schedular criteria for the 10 percent evaluation for each foot (Code 5284), which also incorporates various orthopedic factors that limit motion or function of the feet.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca.  For this reason, the Board finds that the assigned schedular ratings are adequate to rate the Veteran's bilateral foot disabilities, and no referral for an extraschedular rating is required.  

As the record does not reflect that these service-connected disabilities have precluded the Veteran from engaging in gainful employment, the Board also does not find that the claims include a claim for a total disability rating based on individual unemployability due to service-connected disability under Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

The appeal for an initial compensable rating for hypertension is dismissed.  

An initial 10 percent, but not greater, rating is granted for plantar fasciitis of the right foot, subject to statutes and regulations governing the payment of monetary benefits.  

An initial 10 percent, but not greater, rating is granted for plantar fasciitis of the left foot, subject to the statutes and regulations governing the payment of monetary benefits.  




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


